Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 20 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 15, 24 of copending Application No. 15/966,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘220 contain all the limitations of the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 7 recites a method, claim 14 recites a system, and claim recites 20 a computer program product (process, machine, manufacture = Step 1 = yes) for analyzing data belonging to a plurality of data types, comprising: providing a first metric quantifying similarity of first data type entities; providing a second metric quantifying correlation of the first data type entities and second data type entities; developing a first model for predicting the second metric based on the first metric; and inferring a value of the second metric correlating a first entity with the second entity.
Step 2A, Prong One:
Claims 1, 7, 14, and 20 are substantially drawn to mathematical concepts. As to the providing and developing limitations, they are used similarly to computations using math to do so. About developing models, the specification reads: "[0116]… at 406, a multiple linear regression model (i.e., first and second regression models) is developed. The combined disease similarity metrics program… may utilize… linear regression coefficients (i.e., first regression coefficients) to define an ensemble disease similarity metric (i.e., composite similarity metric) when multiple linear regression may be developed to determine G1 from the disease similarity metrics. The multiple linear regression model may further predict…". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two:
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As to the computer; memories, processors; and storage medium, they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (Step 2B: NO).
Dependent claims:
Step 2A, Prong One:
Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (Step 2B: NO).
Accordingly, claims 1-25 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 11-14, 17-20, 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al., (Hu hereinafter), US Pat. Pub. No. 20160283679 (see IDS dated 04/30/2018), taken in view of Matthew Rabinowitz, (Rabinowitz hereinafter), US Pat. Pub. No. 20070027636 (see IDS dated 04/30/2018).
In regards to independent claim 1, Hu teaches a method for analyzing data belonging to a plurality of data types wherein data belonging to a first data type of the plurality of data types may be correlated with data belonging to a second data type of the plurality of data types, the method comprising:
providing at least one first metric quantifying similarity of entities belonging to the first data type (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient… similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest. The set of population data includes, but is not limited to, a diagnosis, a lab result, a medication, a procedure, a hospitalization record, a response to a questionnaire, genetic information… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used”; [0030], individual patient data, labs or diagnosis that indicates disease);
providing a second metric quantifying correlation of entities belonging to the first data type and entities belonging to the second data type (see [0032] personalized risk factor profile for an individual is construed to be a metric quantifying correlation/comparison of entities, e.g., risk factors, to the first data type, e.g. target patient data).
Hu fails to teach inferring a value of the second metric correlating a first entity of the first data type with a second entity of the second data type by determining a set of entities of the first data type for which a value of the second metric correlating an entity in the set of entities with the second entity is known and a value of the at least one first metric quantifying similarity between the first entity and an entity in the set of entities equals or exceeds a threshold. Rabinowitz teaches inferring a value of the second metric correlating a first entity of the first data type with a second entity of the second data type by determining a set of entities of the first data type for which a value of the second metric correlating an entity in the set of entities with the second entity is known and a value of the at least one first metric quantifying similarity between the first entity and an entity in the set of entities equals or exceeds a threshold. (see '[0101] Consider modeling the phenotype for a subject i yi; with a linear function approximation: Yi=f(xi,b)=bTX;. First, estimate b by minimizing a cost function consisting of a I2 shrinkage function on the parameters'), (see '[0102] The second term of the cost function minimizes the absolute value of the modeling errors, beyond the "insensitivity" threshold Ԑ').
It would have been obvious to one of ordinary skill in the art, having the teachings of Hu and Rabinowitz before him before the effective filing date of the claimed invention, to modify the risk factor ranking taught by Hu to include the modeling of Rabinowitz in order to obtain a risk factor ranking system using comparative modeling. One would have been motivated to make such a combination because the models more accurately discover predictors in more complex systems.	
In regards to dependent claim 4, Hu teaches the first data type comprises diseases (see [0030], individual patient data, labs or diagnosis that indicates disease).
In regards to dependent claim 5, Hu teaches the second data type comprises genes (see [0021], global population patient data, genetics information).
In regards to dependent claim 6, Rabinowitz teaches comprising:
providing at least one additional metric quantifying similarity of entities belonging to the first data type (see "[0033]… extends the investigation and analysis of personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients"); and
computing a composite similarity metric based on the at least one first metric and the at least one additional metric (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient. In general similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used"; "[0040]… Euclidean distance metric is used to select the K most similar patients for training").
It would have been obvious to one of ordinary skill in the art, having the teachings of Hu and Rabinowitz before him before the effective filing date of the claimed invention, to modify the risk factor ranking taught by Hu to include the modeling of Rabinowitz in order to obtain a risk factor ranking system using comparative modeling. One would have been motivated to make such a combination because the models more accurately discover predictors in more complex systems.	
In regards to independent claim 7, Hu teaches a method for analyzing data belonging to a plurality of data types wherein data belonging to a first data type of the plurality of data types may be correlated with data belonging to a second data type of the plurality of data types comprising the steps of:
providing at least one first metric quantifying similarity of entities belonging to the first data type  (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient… similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest. The set of population data includes, but is not limited to, a diagnosis, a lab result, a medication, a procedure, a hospitalization record, a response to a questionnaire, genetic information… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used”; [0030], individual patient data, labs or diagnosis that indicates disease);
providing at least one second metric quantifying similarity of entities belonging to the second data type (see [0032] personalized risk factor profile for an individual is construed to be a metric quantifying correlation/comparison of entities, e.g., risk factors, to the first data type, e.g. target patient data);
calculating a third metric quantifying similarity of pairs of entities wherein the first element of a pair belongs to the first data type, the second element of a pair belongs to the second data type, and the third metric is determined from the at least one first metric and the at least one second metric (see [0023], A number of different distance or similarity measures based on the global risk factors may be used, including but not limited to rule based similarity constraints, target independent measures such as Euclidean, Mahalanobis, Manhattan distance and the like, or target specific (metric learning) measures that are trained on a similar training patient data set); 
Hu fails to explicitly teach:
providing a fourth metric quantifying correlation of entities of belonging to the first data type and entities belonging to the second data type
 inferring a value of the fourth metric correlating a first entity of the first data type with a second entity of the second data type by determining a set of pairs of entities, wherein a first element of a pair belongs to the first data type, a second element of a pair belongs to the second data type, a value of the fourth metric correlating a first element and a second element of a pair in the set of pairs is known, and a value of the third metric applied to a pair including the first entity and the second entity and a pair in the set of pairs of entities exceeds or equals a threshold
Rabinowitz teaches:
providing a fourth metric quantifying correlation of entities of belonging to the first data type and entities belonging to the second data type (see [0114] he performance of each algorithm is measured using cross-validation. For each drug, the first-order correlation coefficient R is calculated between the predicted phenotypic response of the model and the actual measured in vitro phenotypic response of the test data); and
inferring a value of the fourth metric correlating a first entity of the first data type with a second entity of the second data type by determining a set of pairs of entities, wherein a first element of a pair belongs to the first data type, a second element of a pair belongs to the second data type, a value of the fourth metric correlating a first element and a second element of a pair in the set of pairs is known, and a value of the third metric applied to a pair including the first entity and the second entity and a pair in the set of pairs of entities exceeds or equals a threshold. (see '[0101] Consider modeling the phenotype for a subject i yi; with a linear function approximation: Yi=f(xi,b)=bTX;. First, estimate b by minimizing a cost function consisting of a I2 shrinkage function on the parameters'), (see '[0102] The second term of the cost function minimizes the absolute value of the modeling errors, beyond the "insensitivity" threshold Ԑ').
It would have been obvious to one of ordinary skill in the art, having the teachings of Hu and Rabinowitz before him before the effective filing date of the claimed invention, to modify the risk factor ranking taught by Hu to include the modeling of Rabinowitz in order to obtain a risk factor ranking system using comparative modeling. One would have been motivated to make such a combination because the models more accurately discover predictors in more complex systems.	
In regards to dependent claim 9, Hu teaches in which the calculated third metric is determined using at least one of:
at least one geometric mean of a value of the at least one first metric and a value of the at least one second metric;
at least one harmonic mean of a value of the at least one first metric and a value of the at least one second metric; or
at least one arithmetic mean of a value of the at least one first metric and a value of the at least one second metric.  (Hu, [0034], “Then all events of the same feature within the window are aggregated into a single or small set of values. The aggregation function can produce simple feature values like counts and averages or complex feature values that take into account temporal information (e.g., trend and temporal variation). In this example, basic aggregation functions are used, for example a count for categorical variables (diagnoses, medications and procedures) and a mean for numeric variables (lab tests)). 
In regards to dependent claim 11, Hu teaches the first data type comprises diseases (see ¶[0030], individual patient data, labs or diagnosis that indicates disease).
In regards to dependent claim 12, Hu teaches the second data type comprises genes (see [0021], global population patient data, genetics information)..
In regards to dependent claim 13, Rabinowitz teaches comprising providing at least one additional metric quantifying similarity of entities belonging to the first data type (see "[0033]… extends the investigation and analysis of personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients"); and
computing a composite similarity metric based on the at least one first metric and the at least one additional metric (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient. In general similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used"; "[0040]… Euclidean distance metric is used to select the K most similar patients for training").
Independent claim 14 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 6; therefore it is rejected under similar rationale.
Independent claim 20 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 23 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 24 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 25 is in the same context as claim 6; therefore it is rejected under similar rationale.


Allowable Subject Matter Over Prior Art
Claims 2, 3, 8, 10, 15, 16, 21, 22 would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. They will be allowed once all outstanding rejections/objections are traversed. Please note that changes in the independent claim of both this application and that of application 15/966,220 may cause the Double Patenting or 35 USC 101 rejection to be maintained even if the cited dependent claims are rolled up. 
The following is a statement of reasons for the indication of allowable subject matter: 
While Lue Ping Zhao et al., "An object‐oriented regression for building disease predictive models with multiallelic HLA genes" (see IDS dated 04/30/2018), discloses a mathematical regression model (see page 317, last paragraph):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fokoue et al., "Predicting Drug-Drug Interactions Through Large-Scale Similarity-Based Link Prediction" (see IDS dated 04/30/2018), discloses a mathematical regression model (see page 784, next to last paragraph):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Roland Stoughton and Mattew J. Marton, US Pat. Pub. No. 20040091933 (see IDS dated 04/08/2021), discloses "[0116]… measure of profile similarity is the negative of the Euclidean distance, given by Equation 3… [0117] where k is a gene index that identifies a particular gene, where xik, xjk are the logarithms of the expression ratios between the perturbed and unperturbed (e.g. baseline) conditions for gene k in profiles i and j, respectively",
and Kenney Ng et al., "Personalized predictive modeling and risk factor identification using patient similarity", discloses "Abstract. Personalized predictive models are customized for an individual patient and trained using information from similar patients. Compared to global models trained on all patients, they have the potential to produce more accurate risk scores and capture more relevant risk factors for individual patients… an approach for building personalized predictive models and generating personalized risk factor profiles. A locally supervised metric learning (LSML) similarity measure is trained for diabetes onset and used to find clinically similar patients",
none of the references cited taken either alone or in combination and with the prior art of record disclose 
claims 2, 8, 15, 21, "adding… products of a value of the second metric correlating an entity… with the second entity and a value of the… first metric quantifying similarity between the first entity and the entity…",
and claims 3, 10, 16, 22, "a predictive algorithm to infer… known value of the second metric multiple times using different values for the threshold; determining a prediction accuracy associated with different values for the threshold; and selecting a value of the threshold to maximize the prediction accuracy",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171